Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  August 24, 2011                                                                                     Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
  142438-9(65)                                                                                            Mary Beth Kelly
                                                                                                          Brian K. Zahra,
                                                                                                                     Justices

  DELAINA PATTERSON, as Personal
  Representative for the Estate of Sherrill Turner,
  Deceased, and Robert Turner, a Minor, Individually,
  by his Next Friend, DELAINA PATTERSON,
               Plaintiff-Appellee,
                                                                   SC: 142438-9
  v                                                                COA: 288375, 291287
                                                                   Wayne CC: 08-111034-NO
  SHERRY NICHOLS,
           Defendant,
  and

  TERRI SUTTON,
             Defendant-Appellant.
  _________________________________________


         On order of the Chief Justice, the motion by defendant-appellant for extension of
  the time for filing her brief and appendix is considered and it is granted.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          August 24, 2011                     _________________________________________
                                                                              Clerk